DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 01/05/2022 in response to the Non-Final Rejection mailed on 07/07/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claim 3 is cancelled.
4.	Claims 1-2 and 4-17 are pending.
5.	Applicant’s remarks filed on 01/05/2022 in response to the Non-Final Rejection mailed on 07/07/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b)
6.	The rejection of claims 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of antecedent basis is withdrawn in view of applicants’ amendment to the claims to recite “a cell line resistant to a stimulus”.
7.	The rejection of claims 2 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicants’ amendment to the claims to recite “CRISPR/Cpf1”.
withdrawn in view of applicants’ amendment to the claims to recite “an antibiotic”.
9.	The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the relative term “about” is withdrawn in view of applicants’ persuasive remarks that the term “about” includes said specific amount of days plus or minus 1 day.
10.	The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the relative term “essential” is withdrawn in view of applicants’ amendment to the claims to recite “an essential gene in drug mechanisms of action”.
Claim Rejections - 35 USC § 103
11.	The rejection of claims 1-2 and 4-15 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965, published on 09/22/2016 with a filing date of 12/17/2015 and priority date to 06/17/2013; cited on PTO-892 mailed 07/07/2021) as evidenced by Chalasani et al. (US Patent Application Publication 2011/0059502; cited on PTO-892 mailed 07/07/2021) is withdrawn in view of applicants’ amendment to the claims to incorporate now cancelled claim 3 into claim 1.
12.	The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965, published on 09/22/2016 with a filing date of 12/17/2015 and priority date to 06/17/2013; cited on PTO-892 mailed 07/07/2021) as evidenced by Chalasani et al. (US Patent Application Publication 2011/0059502; cited on PTO-892 mailed 07/07/2021) as applied to claims 1-2 and 4-17 above and further in view of Nature, 2015; cited on PTO-892 mailed 07/07/2021) is withdrawn in view of applicants’ amendment to the claims to cancel claim 3.
13.	Claims 1-2 and 4-15 are newly rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965, published on 09/22/2016 with a filing date of 12/17/2015 and priority date to 06/17/2013; cited on PTO-892 mailed 07/07/2021) in view of Konermann et al. (Nature, 2015; cited on PTO-892 mailed 07/07/2021), as evidenced by Chalasani et al. (US Patent Application Publication 2011/0059502; cited on PTO-892 mailed 07/07/2021). This new grounds of rejection is necessitated by applicants’ amendment to the claims to recite “wherein the vector library is a tiling library” in claim 1.
14.	With respect to claim 1, Zhang et al. teach a method for generating a stimulus resistant cell line [see Abstract; paragraphs 0021 and 0326] comprising transducing a cell line stably expressing an RNA guided endonuclease of a CRISPR system, wherein the endonuclease generates mutations by non-homologous end joining with a vector library comprising guide RNAs targeting coding and noncoding sequences of at least one candidate target gene or whole exome of an organism [see Abstract; paragraphs 0021-0023, 0099, 0147, 0153, 0175, 0220, 0246, and 0340] (the teaching of NHEJ and HDR in the alternative is interpreted as encompassing a scenario wherein the method does not comprise HDR), selecting for transduced at the end, treating selected cells at the end with the stimulus, growing stimulus resistant colonies, identifying or sequence the guide RNA sequences present in the resistant colonies, sequence the genomic region around the target sequence of the identified guide RNA sequence to identify genetic mutations that confer cellular resistance to the stimulus, and selectin colonies wherein the mutations consist of in-frame insertions and deletions and 
	With respect to claim 2, Zhang et al. teach the method wherein the RNA guided endonuclease is CRISPR/Cas9 [see Abstract; paragraph 0022 and Examples].
	With respect to claim 4, Zhang et al. teach the method wherein the selection is based on the selection of surviving clones or on selectable or enrichable phenotype [see paragraphs 0033 and 0057].
	With respect to claim 5, Zhang et al. teach the method wherein the stimulus is a cancer therapeutic [see Example 10].
	With respect to claim 6, Zhang et al. teach the method wherein the selection is based on the selection of surviving clones or on selectable or enrichable phenotype [see paragraphs 0033 and 0057].
	With respect to claim 7, Zhang et al. teach the method wherein the stimulus is a drug or virus [see paragraphs 0038 and 0370].
	With respect to claim 8, Zhang et al. teach the method wherein the vector library is a lentiviral vector library [see paragraph 0022].
	With respect to claim 9, Zhang et al. teach the method wherein the vector library comprises all possible guide RNAs present in a coding sequence of at least one candidate target gene or present in a whole exome of the organism [see Abstract; paragraphs 0021-0023, 0099, 0147, 0153, 0175, 0220, 0246, and 0340].
	With respect to claim 10, Zhang et al. teach the method wherein the RNA guided endonuclease is fused to a protein domain having one or more activities including those 
	With respect to claims 11-12, Zhang et al. teach the method comprising a selection marker such as an antibiotic [see paragraph 0373].
	With respect to claim 13, Zhang et al. teach the method wherein the stimulus is lethal for an untreated wild type cell and wherein the stimulus is lethal for all cells which do not comprise a mutation conferring resistance to the stimulus [see paragraphs 0072 and 0370]. 
	With respect to claim 14, Zhang et al. teach the method wherein the steps encompass 3 and 14 days post transduction [see paragraph 0102].
	With respect to claim 15, Zhang et al. teach the method wherein the stimulus acts on an essential gene and the target sequence is part of the essential gene [see Abstract; paragraphs 0021-0023, 0099, 0147, 0153, 0175, 0220, 0246, and 0340].
	However, Zhang et al. does not teach the method of claim 1, wherein the vector library is a tiling library.
	Konermann et al. teach structure guided engineering of a CRISPR-Cas9 complex to mediate efficient transcriptional activation of endogenous genomic loci [see Abstract].  Konermann et al. further teach that tiling a given promoter region with several sgRNAs can produce more robust transcriptional activation and that poor activation efficiency of single sgRNAs can be overcome by combining Cas9 with a pool of sgRNAs tiling the proximal promoter region of the target gene [see p. 583, column 2 and p. 584, column 2].
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although Zhang et al. does not explicitly teach the method of claim 1 of targeting intronic sequences within 30 base pairs of an intron-exon boundary, this modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Zhang et al. does teach targeting sequences involving coding and non-coding regions of a target sequence.  MPEP 2144.01.II.A states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
15.	The rejection of claims 16-17 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965, published on 09/22/2016 with a filing date of 12/17/2015 and priority date to 06/17/2013; cited on PTO-892 mailed 07/07/2021) as evidenced by Chalasani et al. (US Patent Application Publication 2011/0059502; cited on PTO-892 mailed 07/07/2021) is maintained for the reasons of record and the reasons set forth below.
16.	With respect to claim 16, Zhang et al. teach a method for generating a stimulus resistant cell line [see Abstract; paragraphs 0021 and 0326] comprising transducing a cell line stably expressing an RNA guided endonuclease of a CRISPR system, wherein the endonuclease generates mutations by non-homologous end joining with a vector library comprising guide RNAs targeting coding and noncoding sequences of at least one candidate target gene or whole exome of an organism [see Abstract; paragraphs 0021-0023, 0099, 0147, 0153, 0175, 0220, 0246, and 0340] (the teaching of NHEJ and HDR in the alternative is interpreted as encompassing a scenario wherein the method does not comprise HDR), selecting for transduced at the end, treating selected cells at the end with the stimulus, growing stimulus resistant colonies, identifying or sequence the guide RNA sequences present in the resistant colonies, sequence the genomic region around the target sequence of the identified guide RNA 
	With respect to claim 17, Zhang et al. teach the method wherein the RNA guided endonuclease is CRISPR/Cas9 [see Abstract; paragraph 0022 and Examples].
	Although Zhang et al. does not explicitly teach the method of claim 16 of targeting intronic sequences within 30 base pairs of an intron-exon boundary, this modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Zhang et al. does teach targeting sequences involving coding and non-coding regions of a target sequence.  MPEP 2144.01.II.A states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, it would have been obvious for one of ordinary skill in the art to optimize the distances between coding and non-coding regions for guide RNA targeting in order to generate a mutant cell line that is most resistant to the stimulus being tested.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections

This argument is found to be not persuasive because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the instant case, the selecting step of the claims does not require any other active step outside of what is recited.  In other words, the term “selecting” can broadly and reasonably interpreted as identification of the particular function that is recited in the claims.  To this end, the relevant teachings of Zhang et al. in paragraph identify indels that lead to frameshift mutations that cause premature termination of transgenes as well as probing and identifying gene products that function normally even at significantly reduced concentrations [see paragraphs 0335].  Furthermore, the claims are not exclusive of additional elements not recited in the claims and can broadly and reasonably be interpreted as inclusive of the gene knockout methods disclosed in Zhang et al.  
After Final Consideration Program 2.0
18.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by .
Conclusion
19.	Status of the claims:
	Claims 1-2 and 4-17 are pending.
	Claims 1-2 and 4-17 are rejected.
	No claims are in condition for an allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656